DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim 1 is pending and is rejected

Priority

    PNG
    media_image1.png
    177
    502
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Jan 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,172832. 
Both claims are drawn to the same pharmaceutical composition. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,434,112. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘112 claims 1-4 are drawn to a method of treating a subject by administering a pharmaceutical composition of a compound of Formula II. Claim 2 depicts examples of Formula II, such as 
    PNG
    media_image2.png
    203
    541
    media_image2.png
    Greyscale
 (col. 80). The instant claim is unpatentable because it is drawn to a pharmaceutical composition comprising the same compound.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-9 and 12 of U.S. Patent No. 10,799,518. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘518 claims 1-12 are drawn to a method of treating a subject by administering a pharmaceutical composition comprising a compound such as 
    PNG
    media_image3.png
    150
    407
    media_image3.png
    Greyscale
. See, specifically, claim 4. The instant claim is unpatentable because it is drawn to a pharmaceutical composition comprising the same compound.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,850,264. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘264 claims 1-2 are drawn to a method of treating a subject by administering a pharmaceutical composition comprising a compound such as 
    PNG
    media_image3.png
    150
    407
    media_image3.png
    Greyscale
 (col. 84, ll. 30). The instant claim is unpatentable because it is drawn to a pharmaceutical composition comprising the same compound.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,658,803. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘803 claims 1-5 are drawn to a compound such as 
    PNG
    media_image4.png
    85
    611
    media_image4.png
    Greyscale
 (col. 101, ll. 15). The instant claim is drawn to a pharmaceutical composition comprising this compound. According to the ‘803 specification, the compounds are useful for “treating disorders associated with modulation of the N-formyl peptide receptor like-1-receptor. Such methods can be performed, for example, by administering to a subject in need thereof a pharmaceutical composition containing a therapeutically effective amount of at least one compound of the invention.” Col. 40, ll. 8-14. Thus, a PHOSITA wishing to use the claimed compounds would have looked to the specification to determine the utility of the compounds. Since the specification discloses that the compounds are useful for treating diseases by administering the compounds in the form of a pharmaceutical composition, the instant claim would have been obvious.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7 of U.S. Patent No. 9,351,948. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘948 claims a method of treating a subject by administering a compound such as 
    PNG
    media_image3.png
    150
    407
    media_image3.png
    Greyscale
 (e.g., claim 4 col. 106 and claim 5). The instant claim is drawn to a pharmaceutical composition comprising the same compound. Although ‘948 does not explicitly claim a pharmaceutical composition limitation, a PHOSITA would have found it obvious to administer the compound in the form of a pharmaceutical composition because it is standard practice to formulate a drug as a composition before administering it to a subject.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,579,307. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘307 claims a method of treating a subject by administering a compound such as 
    PNG
    media_image3.png
    150
    407
    media_image3.png
    Greyscale
 (e.g., claims 4-5). The instant claim is drawn to a pharmaceutical composition comprising the same compound. Although ‘307 does not explicitly claim a pharmaceutical composition limitation, a PHOSITA would have found it obvious to administer the compound in the form of a pharmaceutical composition because it is standard practice to formulate a drug as a composition before administering it to a subject.



Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 10,993,931. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘931 claims the compound 
    PNG
    media_image5.png
    100
    278
    media_image5.png
    Greyscale
. The instant claim is drawn to a pharmaceutical composition comprising this compound. According to the ‘931 specification, the compounds are useful for “treating disorders associated with modulation of the N-formyl peptide receptor like-1-receptor. Such methods can be performed, for example, by administering to a subject in need thereof a pharmaceutical composition containing a therapeutically effective amount of at least one compound of the invention.” Col. 40, ll. 10-16. Thus, a PHOSITA wishing to use the claimed compounds would have looked to the specification to determine the utility of the compounds. Since the specification discloses that the compounds are useful for treating diseases by administering the compounds in the form of a pharmaceutical composition, the instant claim would have been obvious.

Allowable Subject Matter
Claim 1 is allowable over the prior art, but stands rejected for double patenting. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is drawn to a pharmaceutical composition comprising the compound 
    PNG
    media_image6.png
    105
    282
    media_image6.png
    Greyscale
or a salt thereof. The closest prior art are the compounds corresponding to Registry Numbers 1042104-83-5, 1041439-56-8, 1041011-06-6, 1041005-31-5, and 1040746-33-5:

    PNG
    media_image7.png
    116
    392
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    117
    328
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    114
    348
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    118
    344
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    118
    383
    media_image11.png
    Greyscale
. These compounds differ from the claimed compound in that they have a chloro instead of a 4-bromo on the phenyl group and, in some instances, a methyl instead of an isobutyl group, as well having an alkyl substituent alpha to the carboxylic acid as opposed to being unsubstituted at that position. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626